Thiele, J.
(dissenting): I find no particular fault with the abstract statement of law contained in the syllabus. I do not agree, however, with the disposition made of the appeal. As the case was tried below on an agreed statement of facts, the only questions for decision by the trial court were questions of law. From a review of the record as abstracted, I think the questions reserved for review were set out with sufficient clarity that the appeal should be entertained.
I am authorized to say that Mr. Justice Wedell concurs herein.
Burch, J., not participating.